Title: From Philip Mazzei to Benjamin Henry Latrobe, 20 July 1807
From: Mazzei, Philip
To: Latrobe, Benjamin Henry


                        
                            Sir,
                            Pise, July, 20, 1807.
                        
                        I had the honor of writing to you on the departure of the Sculptors, and afterwards, & to give you every
                            necessary information relative to the Statue of Liberty, of which you appeared so desirous to be informed. Either my
                            letters to you, or yours in reply have miscarried, but the truth is, I have not received a line from you since the one in
                            which you requested my services. You will therefore extremely oblige me by your answer, in order that I may have not the
                            appearance, with Mr. Thordwaldsen & others, to have made the enquiry, with the earnestness I did, merely from a vain
                            curiosity.
                  I have the honour to be, Sir, Your most Obedt. Servant,
                        
                            Philip Mazzei.
                     
                        
                    